Exhibit 10.5
Confidential Treatment Requested

      CONFIDENTIAL   EXECUTION COPY

AMENDMENT NO. 9

TO

AMERICA WEST CO-BRANDED CARD AGREEMENT
THIS AMENDMENT NO. 9 TO AMERICA WEST CO-BRANDED CARD AGREEMENT (“Amendment
No. 9”) is dated September 21, 2009 (“Effective Date”), by and between US
AIRWAYS GROUP, INC., a Delaware corporation (“US Airways Group”), and BARCLAYS
BANK DELAWARE formerly known as JUNIPER BANK (“Juniper Bank”).
RECITALS
WHEREAS, America West Airlines, Inc. (“America West”) and Juniper Bank are
parties to that certain America West Co-Branded Card Agreement, dated
January 25, 2005 (the “Original Agreement”);
WHEREAS, US Airways Group merged with America West’s parent company, America
West Holdings Corporation, and America West assigned its rights and obligations
under the Original Agreement to US Airways Group pursuant to that certain
Assignment and First Amendment to America West Co-Branded Card Agreement, dated
August 8, 2005 (the “First Amendment”), as amended by that certain Amendment
No. 2 to America West Co-Branded Card Agreement, dated September 26, 2005 (the
“Second Amendment”), as amended by that certain Amendment No. 3 to America West
Co-Branded Card Agreement, dated December 29, 2006 (the “Third Amendment”), as
amended by that certain Amendment No. 4 to America West Co-Branded Card
Agreement, dated December 5, 2007, (the “Fourth Amendment”), as amended by that
certain Amendment No. 5 to America West Co-Branded Card Agreement, dated
August 28, 2008 (the “Fifth Amendment”), as amended by that certain Amendment
No. 6 to America West Co-Branded Card Agreement, dated October 17, 2008 (the
“Sixth Amendment”), as amended by that certain Amendment No. 7 to America West
Co-Branded Card Agreement, dated February 17, 2009 (the “Seventh Amendment”) and
as amended by that certain Amendment No. 8 to America West Co-Branded Card
Agreement, dated September 17, 2009 (the “Eighth Amendment” and together with
the First Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth
Amendment, Sixth Amendment, Seventh Amendment and the Original Agreement, the
“Agreement”);
WHEREAS, the overall global economic recession has impacted demand for air
travel resulting in declining revenues for airlines, including US Airways Group,
and adversely impacting airlines’ unrestricted cash positions; and
WHEREAS, US Airways Group and Juniper Bank agree to amend and modify certain
terms of the Agreement to address such impact on US Airways Group’s unrestricted
cash position.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

 



--------------------------------------------------------------------------------



 



Confidential Treatment Requested

      CONFIDENTIAL   EXECUTION COPY

1. Definitions. All capitalized terms used herein, but not otherwise defined
herein, shall have the meanings given to such terms in the Agreement.
2. Amendment. Section 14.3.1(i) of the Agreement is deleted in its entirety and
replaced with the following:

  “(i)  
US Airways Group’s Unrestricted Cash shall be equal to or greater than $1.5
billion as measured at the end of each month and ***** pre-tax income (excluding
special items) measured ***** (“Income Test”); provided, however, for the months
of January 2009 and February 2009, US Airways Group’s Unrestricted Cash shall be
equal to or greater than $1.4 billion and $1.45 billion, respectively, *****.
Provided further, for the months of August through October 2009, US Airways
Group’s Unrestricted Cash shall be equal to or greater than $1.35 billion.
       
For the purposes of this Section 14.3.1(i), the calculation of Unrestricted Cash
will include Collateral for fuel hedge contracts *****. By way of example, if
October is being measured for November’s Subsequent Purchase, US Airways Group’s
Unrestricted Cash (including the fuel hedge contracts) will be measured as of
October 31st *****.
       
If US Airways Group’s Unrestricted Cash falls below $1.5 billion in any month
(other than the months of January February, August, September and October 2009)
but the Income Test is met, then Juniper Bank will be required to purchase the
additional Pre-Purchased Miles for such month *****.
       
By way of example, if US Airways Group’s Unrestricted Cash falls below
$1.5 billion in May but the Income Test is met, then Juniper Bank will purchase
the additional Pre-Purchased Miles for such month. *****.”

3. Effectiveness. This Amendment No. 9 shall be effective on the Effective Date.
4. Effect. Except as set forth in this Amendment No. 9, the Agreement shall
remain in full force and effect and each of US Airways Group and Juniper Bank
hereby restates and affirms all of the terms and provisions of the Agreement. If
any conflict exists between the terms and provisions of the Agreement and this
Amendment No. 9, the terms and provisions of this Amendment No. 9 will govern
and control.
5. Entire Agreement. The Agreement, as amended by this Amendment No. 9,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior understandings with respect thereto.
6. Counterparts. This Amendment No. 9 may be executed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart signature page by facsimile shall be effective as a
manually executed signature page.
 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------



 



Confidential Treatment Requested

      CONFIDENTIAL   EXECUTION COPY

IN WITNESS WHEREOF, Juniper Bank and US Airways Group have executed and
delivered this Amendment No. 9 as of the date first written above.

                  US AIRWAYS GROUP, INC.       BARCLAYS BANK DELAWARE          
  Formerly known as             JUNIPER BANK
 
               
By:
  /s/ J. Scott Kirby       By:   /s/ Lloyd M. Wirshba
 
               
 
  J. Scott Kirby           Lloyd M. Wirshba
 
  Title: President           Title: CEO

 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

 

3